Citation Nr: 1102833	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO. 09-06 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

S. Higgs, Counsel







INTRODUCTION

The Veteran served on active duty from June 1989 to June 1998.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in September 2008 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran if 
further action is required.


REMAND

The Veteran contends that VA's duty to assist in this matter 
requires providing a medical examination and opinion as to 
whether his tinnitus began during active service or is related to 
acoustic trauma during active service. 

The Veteran's DD Form 214 (Certificate of Release or Discharge 
from Active Service) indicates that he served at sea for four 
years and eleven months and was an Advanced Gun Fire Control 
System (AGFCS) technician, and that he was an expert rifleman and 
expert pistol shooter. He asserts that he was assigned to the gun 
fire control system work center aboard the USS Hayler DD 997, 
that he worked directly above the fantail of the ship, and that 
for a period of years he stood watch directing and spotting 
numerous live fire training exercises. He also indicates his 
duties included several Naval gunfire support training evolutions 
that consisted of several days of continuous firing that would 
involve several hundred shots being fired. 

He alleges that his protection from acoustic trauma was limited 
to a sound powered phone headset because of the need to maintain 
quick and quality communications with the Combat Information 
Center. He describes experiencing tinnitus that began during 
active service and through the present time.

In ascertaining the competency of lay evidence such as the 
Veteran's account, the Courts have generally held that a 
layperson is not capable of opining on matters requiring medical 
knowledge. Routen v. Brown, 10 Vet. App. 183 (1997). In certain 
instances, however, lay evidence has been found to be competent 
with regard to a disease with "unique and readily identifiable 
features" that is "capable of lay observation."  See, e.g., 
Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose 
veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 
2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 
370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) 
(flatfeet). Laypersons have also been found to not be competent 
to provide evidence in more complex medical situations. See 
Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning 
rheumatic fever). 

The Veteran's lay descriptions are sufficient to indicate that he 
may have tinnitus that began during active service after exposure 
to acoustic trauma. Accordingly, a VA examination and opinion is 
warranted. See 38 U.S.C.A. § 5103A(d); McClain v. Nicholson, 21 
Vet. App. 319, 321-323 (2007).

Additionally, the Veteran should be requested to identify any 
records of relevant  medical treatment from the date of his 
discharge from active service through the present time. See 38 
U.S.C.A. § 5103A(a)-(c).

Accordingly, the case is REMANDED for the following action:

1. Request the Veteran to identify all records 
of VA and non-VA health care providers who have 
treated him for hearing disability, to include 
tinnitus, during the period from June 1998 to 
the present. 

After obtaining any appropriate authorizations 
for release of medical information, obtain 
records from each health care provider the 
Veteran identifies. 

The Veteran must also be advised that with 
respect to private medical evidence he may 
alternatively obtain the records on his own and 
submit them to the RO/AMC.

2. Once all available relevant medical 
records have been received, arrange for a VA 
examination with an appropriate clinician. 
The purpose of the examination is to 
determine whether the Veteran has current 
tinnitus that had its onset during active 
service or is related to any incident of 
service, to include noise exposure. 

The following considerations will govern the 
examination:
   
(a) The claims file and a copy of this 
remand will be made available to the 
examiner, who will acknowledge receipt and 
review of these materials in any report 
generated as a result of this remand.

(b) If deemed appropriate by the examiner, 
the Veteran may be scheduled for further 
examinations. All indicated tests and 
studies must be performed. 

(c) The examiner will obtain from the 
Veteran a full in-service and post-service 
history pertaining to the Veteran's in-
service and post-service occupational and 
recreational noise exposure and symptoms 
of tinnitus.
   
(d) If the examiner finds a clinical or 
medical basis for corroborating or 
discrediting the history as provided by 
the Veteran he or she must so state.
   
   
   
(e) The examiner is requested to provide a 
complete rationale for his or her opinion, 
based on his or her clinical experience, 
medical expertise, and established medical 
principles. 

(f) If the examiner is unable to render the 
requested opinion without resort to pure 
speculation, he or she must so state; 
however, a complete rationale for such a 
finding must be provided.

(g) In all conclusions, the examiner must 
identify and explain the medical basis or 
bases, with identification of the evidence 
of record. 

(h) The examiner is to specifically address 
in his or her conclusion the purpose of the 
examination-to determine whether the 
Veteran has current tinnitus that began 
during active service or is related to any 
incident of service, to include noise 
exposure. 

3. Readjudicate the issue on appeal. If the 
benefit sought remains denied, the Veteran and 
his representative must be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order. No action is required of the Veteran until he 
is otherwise notified by the RO/AMC. By this action, the Board 
intimates no opinion, legal or factual, as to any ultimate 
disposition warranted in this case.



The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).



